By the Court.
—The plea is predicated upon the common law doctrine, that in an action by a feme sole her marriage abates the writ. But this is altered by our statute of 1783, c. 24, in relation to femes sole who are joint administrators or executors with other *276persons, by which it is provided that in such case, if the feme sole marries, her right to administer shall cease, and the other administrators or executors may proceed in the same manner as if she were naturally dead. Had Rachel Newell died, the action would have survived to the other- administrators; and by force of the statute the same consequence follows from her marriage.
Although the plaintiffs might have brought the action in their own personal right, yet as they chose to sue as administrators, and the action lay for them in that capacity, the remaining plaintiffs may proceed in it.

Plea adjudged bad